Citation Nr: 1821085	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected cervical dystonia with mild dystonic tremor with cervical myofascial pain syndrome.

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to July 1976. He served in the United States Navy. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In November 2016, the Veteran appeared and provided testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain outstanding VA treatment records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. 
§ 5103 (2012); 38 C.F.R. § 3.159(c) (2017). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies and making reasonable efforts to obtain private medical records. 38 C.F.R. § 3.159(c)(1), (2). At the November 2016 Board hearing, the Veteran stated that he had received recent VA treatment from the Marshfield Clinic and treatment from the University of Wisconsin - University Hospital. The most recent records are dated in 2012; thus it seems that not all relevant records have been obtained. A remand for all medical records is thus necessary.

Second, remand is also required for an adequate VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997). Additionally, VA examination of the joints must, wherever possible, include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran testified at a November 2016 Board hearing that he believed that his cervical spine disorder had worsened. The Veteran testified that he is unable to turn his head to the left, had jaw pain, bit his tongue and cheek all the time, lost control of chewing, and experienced numbness in his upper extremities. The Veteran further testified that his symptoms worsen during the winter and cold weather, and that the cervical spine condition including muscle spasms, had resulted in an abnormal gait. The Veteran also reported that he believed his condition is getting worse and that he was only using Ibuprofen to control his symptoms. 

The most recent VA cervical spine examination was conducted in January 2014. The examiner diagnosed degenerative arthritis of the spine, intervertebral disc syndrome (IVDS), spinal stenosis, and cervical dystonia. The VA examiner opined that the Veteran's cervical facet arthroplasty was less likely than not related to the Veteran's in service complaints/diagnosis/treatment. The examiner then opined that the Veteran's symptoms of muscle spasms were at least as likely as not due to cervical dystonia, but that it was less likely than not that the Veteran's pain was due to cervical dystonia because there was a period of quiescence lasting over 30 years since the time of service. Furthermore, the examiner concluded that the Veteran's range of motion was less likely due to cervical dystonia and more likely to due to facet arthropathy and cervical stenosis; and that the Veteran's upper extremity numbness was less likely due to his cervical dystonia. The examiner also summarily opined that the Veteran's loss of cervical lordosis was likely due to the Veteran's cervical facet arthropathy. 

The examination report attempted to attribute various symptoms and conditions to specific etiologies. However, the examination report is confusing, and moreover, does not contain any bases, rationales, or supporting evidence for the conclusions reached. The examination did not include testing for pain on both active and passive motion, nor weight-bearing and nonweight-bearing. A February 2014 addendum opinion was obtained to address and cure these deficiencies. However, the Board finds that the February 2014 addendum opinion continued to lack sufficient bases, rationales, and supporting evidence for the conclusions reached, and did not address the requirements of Correia.

With regard to the claim for entitlement to TDIU, such claim is "inextricably intertwined" with the issues of increased rating being remanded and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter. See Harris, 1 Vet. App. at 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include those dated beginning in 2012. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical spine disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

(a) The examiner must provide opinions regarding whether it is at least as likely as not (a 50% or greater probability) that cervical stenosis, cervical facet arthropathy, IVDS, and cervical degenerative joint disease had onset in service, or are otherwise related to, active service.

(b)The examiner must provide opinions regarding whether it is at least as likely as not (a 50% or greater probability) that cervical stenosis, cervical facet arthropathy, IVDS, and cervical degenerative joint disease are caused by the Veteran's service-connected cervical dystonia with myofascial pain syndrome.

(c) The examiner must provide opinions regarding whether it is at least as likely as not (a 50% or greater probability) that cervical stenosis, cervical facet arthropathy, IVDS, and cervical degenerative joint disease are aggravated by the Veteran's service-connected cervical dystonia with myofascial pain syndrome.

(d) The examiner must provide opinions regarding whether cervical stenosis, cervical facet arthropathy, IVDS, and cervical degenerative joint disease are part and parcel of the Veteran's service-connected cervical dystonia with myofascial pain syndrome.

(e) The examiner must provide opinions regarding whether, if they are unrelated to service or to the service-connected cervical spine disability, the symptoms of cervical stenosis, cervical facet arthropathy, IVDS, and cervical degenerative joint disease, can be separated out from the symptoms of the service-connected cervical dystonia with myofascial pain syndrome.

(f) Then, regarding the service-connected disabilities and those whose symptoms cannot be separated out, the examiner must utilize the appropriate Disability Benefits Questionnaire.  

(g) For all the cervical disabilities that are service-connected, and the cervical disabilities that have symptoms that cannot be separated from the service-connected disabilities, the examiner must indicate the point during range of motion testing that motion is limited by pain. 

(h) For all the cervical disabilities that are service-connected, and the cervical disabilities that have symptoms that cannot be separated from the service-connected disabilities, the examiner must test the range of motion and pain of the cervical spine in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

(i) For all the cervical disabilities that are service-connected, and the cervical disabilities that have symptoms that cannot be separated from the service-connected disabilities, the examiner must describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158 , 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

